      Case 1:18-cv-00068 Document 403 Filed on 06/18/19 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                               June 18, 2019
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al,                         §
                                               §
        Plaintiffs,                            §
VS.                                            §   CIVIL ACTION NO. 1:18-CV-68
                                               §
UNITED STATES OF AMERICA, et al,               §
                                               §
        Defendants.                            §

                          NOTICE OF TELEPHONE HEARING


       The Parties in the above styled case are notified that a telephone hearing has been set.
The Hearing is scheduled on Thursday, June 20, 2019 at 1:30 p.m. Instructions for calling are as
follows:


                      Telephone Number:            713-250-5817
                      Conference ID :              45817#
                      Conference Password:         13579#




___________________________________________________________________________
      Date: June 18, 2019                       David J. Bradley, Clerk of Court

                                                           By: R. Hawkins, Case Manager




1/1
